The sufficiency of the complaint can be determined only from its own recitals. Speaking demurrers are unknown to our practice; unless the complaint in this suit can be aided by matters foreign to it it must be held sufficient.
For these reasons I cannot subscribe to any conclusion that the complaint is insufficient to state a cause of action. Nevertheless I believe that the judgment on the pleadings entered by the Circuit Court was proper. I therefore concur in the result reached by the majority.